Bingham McCutchen LLP One Federal Street Boston, MA 02110 January 10, 2011 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Rochdale Alternative Total Return Fund LLC Amendment No. 2 to the Registration Statement on Form N-2 Ladies and Gentlemen: Electronically transmitted herewith for filing on behalf of Rochdale Alternative Total Return Fund LLC (the “Fund”) is amendment No.2 to the registration statement on Form N-2, as filed with the Securitiesand Exchange Commission on December 13, 2010, Accesssion No. 0000929638-10-000837,under the Investment Company Act of 1940, as amended, relating to an offering of units of interest in the Fund. This filing is being made solely to include the Statement of Assets and Liabilities, Staement of Operations, Notes to Financial Statements and the Report of Independent Registered Public Accounting Firm as Appendix B to the Part B and the Independent Registered Public Accounting Firm consent as Exhibit (n)(1) to the Part C. Please call the undersigned at (617) 951-8567 or Steven M. Giordano at (617) 951-8205 with any questions relating to the filing. Sincerely, /s/ Paul B. Raymond Paul B. Raymond
